Citation Nr: 0520628	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-17 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine, claimed as a residual of a 
neck injury.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a 
nasal injury.

5.  Entitlement to an effective date earlier than June 28, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD), including based on clear and 
unmistakable error (CUE) in a July 1999 rating decision that 
denied this claim and whether that July 1999 rating decision 
is final.

6.  Entitlement to an initial rating higher than 50 percent 
for the PTSD from June 28, 2001 to May 12, 2003; a rating 
higher than 70 percent from September 1, 2003 to April 19, 
2004; and a rating higher than 70 percent as of July 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel  


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from May 2002 and February 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The May 2002 rating decision granted service connection for 
PTSD, the veteran's only service-connected disability, and 
assigned an initial 50 percent evaluation effective June 28, 
2001, which is the date the RO received the veteran's 
petition to reopen this claim.  The more recent February 2003 
rating decision denied service connection for degenerative 
arthritis of the cervical spine, claimed as a residual of a 
neck injury, and for scoliosis, residuals of a head injury, 
and residuals of a nasal injury.

An even more recent, September 2003, RO rating decision 
denied an additional claim for a total disability rating 
based on individual unemployability (TDIU).  However, the RO 
granted a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 ("paragraph 29"), based on a 
VA hospitalization for treatment of the PTSD that lasted for 
more than 21 days.  The veteran had the temporary total 
rating from May 13, 2003 until his 50 percent rating resumed 
on August 30, 2003.



An August 2004 RO decision granted a higher 70 percent rating 
for the PTSD effective September 1, 2003, and assigned 
another § 4.29 temporary total rating from April 20, 2004, 
until a 70 percent rating resumed on July 1, 2004.  The RO 
also granted a TDIU effective September 1, 2003, and 
determined the veteran was eligible, as well, for Dependents' 
Educational Assistance (DEA) as of the same date.

The Board subsequently advanced this case on the docket in 
July 2005.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).

Unfortunately, though, the claims must be further developed 
before being decided.  So they are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

An April 30, 2004, RO letter to the veteran indicates he was 
scheduled for an RO hearing in May 2004, but a Report of 
Contact prior to the scheduled hearing date indicates he 
wanted to reschedule the hearing.  A deferred rating decision 
later in May 2004 confirmed the hearing was to be 
rescheduled.  Another document on file indicates the veteran 
was to be contacted to determine whether he wanted to 
withdraw his hearing request, but that, otherwise, it would 
be assumed he wanted to have his hearing rescheduled.  It was 
not subsequently rescheduled, however.  Since the veteran has 
never withdrawn his request for a hearing, his hearing still 
needs to be rescheduled.  38 C.F.R. § 20.700(a).



The report of the veteran's military entrance examination is 
unavailable, but in an adjunct medical history questionnaire 
it was noted that he had a slight back deformity that caused 
no difficulty.  He began serving on active duty in 
September 1967.  An April 1968 X-ray, taken due to chronic 
back pain, disclosed the lumbar spine was normal.  An X-ray 
later that month, taken for a complaint of pain in the area 
of the thoracic spine, disclosed a possible abnormality at 
T5-6.  In June 1968 he had a nasal fracture due to trauma, 
but there was no displacement.

In November 1968 it was noted the veteran had experienced 
back pain for 2 months following a fall.  In December 1968 it 
was noted the fall had caused a superficial abrasion over his 
right ear, but there was no associated pain.  There had been 
blunt trauma to the erector spinae muscles on the left side.  
In January 1969 there was a possibility that his nose was out 
of place.

The March 1969 examination for separation from the military 
disclosed no pertinent abnormality, but in an adjunct medical 
history questionnaire it was noted the veteran had 
experienced back trouble prior to service, although there 
were no residuals, and that he had no concussion from a head 
injury in service.  He was discharged from the military in 
April 1969.

Private clinical records from Silver Hill Hospital, dated in 
September 1994, mention the veteran was involved in a motor 
vehicle accident about 24 years earlier, and that he 
sustained a severe injury in the area of his right eye that 
required surgery, in addition to fractured ribs and facial 
injuries.  So the records of his treatment following that 
earlier accident could be relevant to his current claims 
with VA - especially since this accident occurred in about 
1970, right around the time his service in the military 
ended.  Therefore, these records should be obtained.

Also on file is a "Waiver on Account of Physical Defect" 
concerning the veteran's past employment, dated in September 
1974, from a private physician indicating the veteran had 
thoraco-lumbar scoliosis.  Since this document is also 
relevant to his current appeal, the actual report of that 
physical examination should be obtained, too.



In denying the claim for service connection for scoliosis in 
February 2003, the RO determined the veteran had this 
condition prior to entering the military and that it was not 
aggravated while he was in service.  During this appeal the 
law governing the adjudication on the merits of claims 
involving the rebuttal of the presumption of soundness at 
service entrance and aggravation in service were changed.  
See VAOPGCPREC 3-2003 (July 16, 2003).

Under 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304(b) 
(2004), where no preexisting condition is noted during a 
service entrance examination, the veteran is presumed to have 
been in sound condition.  The burden falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability both preexisted and 
was not aggravated during service.  The government may show a 
lack of aggravation by establishing there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition, 
under 38 U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  If 
the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the veteran's claim is one of 
direct service connection.  See VAOPGCPREC 3-2003 (July 16, 
2003).

So the RO must readjudicate the claim for service connection 
for scoliosis in light of the new guidelines set forth in 
VAOPGCPREC 3-2003.

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  Ask the veteran to specify when and where he 
has received treatment since service for any of 
the claimed disabilities.  This includes, but is 
not limited to, the dates and places of all 
treatment he received for the various injuries he 
sustained in the motor vehicle accident after 
service, in about 1970, as well as the name and 
current address of the physician that conducted 
the examination in September 1974 in conjunction 
with the veteran's civilian employment.

With respect to any such records that are not on 
file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since his discharge from military service.

*This also includes, but is not limited to, 
requesting that he submit copies of all relevant 
records in his possession that he has not 
previously submitted.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

2.  Schedule the veteran for a hearing at the RO.  
Notify him of the date, time and location of his 
hearing.  Put a copy of this letter in the claims 
file.  If, for whatever reason, he no longer wants 
a hearing, also document this in the record.

3.  Schedule the veteran for VA examinations to 
determine the nature, time of onset, and etiology 
of his claimed degenerative arthritis of the 
cervical spine, scoliosis, residuals of a head 
injury, and residuals of a nasal injury.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not (i.e., 50 percent or greater probability) 
that any of these disorders the veteran now has 
originated while he was on active duty in the 
military from September 1967 to April 1969 - 
including whether it is at least as likely as not 
that any degenerative arthritis of his cervical 
spine manifested within one year after his 
discharge from the military in April 1969.



Please discuss the rationale for all opinions 
provided.  If, however, an opinion cannot be 
rendered without purely speculating, 
please indicate this, too, and explain why this 
is not possible.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.

All necessary diagnostic testing and evaluation 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.

4.  Then readjudicate the claims based on any 
additional evidence obtained.  In this 
readjudication, the claim for service connection 
for scoliosis must be considered in light of the 
guidelines established in VAOPGCPREC 3-2003 (July 
16, 2003).

If the claims are not granted to the veteran's 
satisfaction, prepare a Supplemental Statement of 
the Case (SSOC) and send it to him and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

